Per Curiam.

Plaintiff, a customer in defendant Grand Union’s store, was injured as a result of the bursting of a bottle of ginger ale which she had taken from a shelf and was carrying around the store in a cart with other articles. The Trial Justice erroneously charged that, despite custody and control in plaintiff, res ipsa loquitur applied. In addition, the jury was not given a clear definition of the proof required to hold defendant as a vendor of articles liable for negligence. A new trial, wherein plaintiff will be required to go forward with evidence of some negligent act or omission on defendant’s part, should be had.
*820The judgment should be reversed and new trial ordered, with costs to appellant to abide the event.
Hoestadter, Eder and Brady, JJ., concur.
Judgment reversed, etc.